UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA : DOCKET NO. 18-cr-00166-01
VERSUS : JUDGE WALTER
NICHOLAS LEE HARRIS : MAGISTRATE JUDGE KAY
ORDER

For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [doc.
#31], and in the transcript previously filed herein, [doc. #28] and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [doc. #27], and
concurring With the finding of the Magistrate Judge under applicable law:

IT IS ORDERED that the GUILTY PLEA entered by defendant NICHOLAS LEE
HARRIS on January 4, 2019 before l\/lagistrate Judge Kathleen Kay is ACCEPTED by the court,
pursuant to the provisions of F.R.Cr.P. ll.

Shreveport, Louisiana this q day of , 2019.

/\l)…M/AJML §§

` DoNALD E. WALTER
UNITED sTATEs DISTRICT JUDGE

